Citation Nr: 1623274	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected temporomandibular disorder (TMJ).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from September 2008 to November 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

In November 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In December 2015, the Veteran submitted additional evidence directly to the Board. He submitted the requisite waiver in December 2015.


FINDING OF FACT

The Veteran's headaches have been linked by medical professionals to his service-connected TMJ.  


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his headaches are directly related to his service-connected TMJ.

 
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran's service treatment records (STRs) show ongoing complaints of, and treatment for, headaches.  His March 2008 entrance examination showed that he had no complaints of "frequent or severe headaches."  His October 2012 separation examination showed that he checked "yes" to "frequent or severe headaches."

As the Veteran has a current diagnose of headaches, element (1) of Shedden has been met. 
Turning to the second element of Shedden, the evidence of record shows that the Veteran experienced TMJ in active service, and is currently service-connected for TMJ.  He also experienced ongoing headaches in active service, which he did not experience before entering service (as noted on his STRs). Based on this evidence, the Board finds that Shedden element (2) has been met. 

Turning to element (3) of Shedden, a medical nexus, a medical professional has stated that the Veteran's diagnosed headaches are secondary to his service-connected TMJ.  Namely, a November 2015, private opinion stated that the Veteran's headaches are related to his TMJ, as individuals with TMJ "often suffer from severe headaches, as TMJ is a common cause of headaches."  

As such, the Veteran's claim for service connection for headaches, as secondary to TMJ, is granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.


ORDER


Entitlement to service connection for headaches is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


